 



Exhibit 10.2
PLEDGE AGREEMENT
     This PLEDGE AGREEMENT dated as of February 22, 2006 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Pledge Agreement”), is made by and among HIGH RIVER GOLD MINES
(INTERNATIONAL) LTD., a corporation formed under the laws of the Cayman Islands
(“High River International”), HIGH RIVER GOLD MINES (WEST AFRICA) LTD., a
corporation formed under the laws of the Cayman Islands (“High River Africa”;
High River Africa and High River International are sometimes referred to herein
individually as a “Grantor” and collectively as the “Grantors”), and ROYAL GOLD,
INC., a corporation formed under the laws of Delaware, USA (“Royal Gold”).
Recitals
     A. Société des Mines de Taparko, also known as SOMITA, SA, a société
anonyme formed under the laws of the Republic of Burkina Faso (“Somita”), and
Royal Gold entered into a Funding Agreement dated as of December 1, 2005 (the
“Original Funding Agreement”), as amended by First Amendment to Funding
Agreement dated as of February 8, 2006 (the “First Amendment”), and as further
amended and restated by Amended and Restated Funding Agreement dated as of
February 22, 2006 (as so amended and restated, the “Funding Agreement”).
Pursuant to the Funding Agreement, Royal Gold agreed to provide funding to
Somita in the amount of U.S. $35,000,000 to be used in the development of the
Taparko — Bouroum Project (defined below) in the Republic of Burkina Faso.
     B. High River International is the indirect owner of 90% of the issued and
outstanding shares of Somita, through its wholly-owned subsidiary High River
Africa. The Government of the Republic of Burkina Faso is the owner of the
remaining 10% of the issued and outstanding shares of Somita.
     C. Prior to the date of this Pledge Agreement, Royal Gold has provided
Somita the amount of $9,414,000 under the First Tranche pursuant to the terms
and conditions of the Original Funding Agreement, as amended by the First
Amendment.
     D. It is a condition precedent to Royal Gold’s obligation to disburse the
Second Tranche under the Funding Agreement that each of High River International
and High River Africa shall execute and deliver to Royal Gold a pledge of stock
by each of High River International and High River Africa to assure completion
of the Taparko — Bouroum Project, and such other matters as are set forth
herein.
     E. The board of directors of High River International has determined that
(i) High River International will derive substantial direct and indirect benefit
from the transactions contemplated by the Funding Agreement and the documents
related thereto, (ii) Somita’s ability to continue to obtain the funding from
Royal Gold under the Funding Agreement is important to the financial success of
Somita and High River International, (iii) High River International will derive
economic benefit from the financial success of Somita, and (iv) it is in the
best interests of High River International, and necessary and convenient to the
conduct, promotion and attainment of the business of High River International,
for High River International to pledge the stock of
EXECUTION VERSION

 



--------------------------------------------------------------------------------



 



High River Africa until Project Completion to support the obligations of Somita
under the Funding Agreement and the documents related thereto.
     F. The board of directors of High River Africa has determined that (i) High
River Africa will derive substantial direct and indirect benefit from the
transactions contemplated by the Funding Agreement and the documents related
thereto, (ii) Somita’s ability to continue to obtain the funding from Royal Gold
under the Funding Agreement is important to the financial success of Somita and
High River Africa, (iii) High River Africa will derive economic benefit from the
financial success of Somita, and (iv) it is in the best interests of High River
Africa, and necessary and convenient to the conduct, promotion and attainment of
the business of High River Africa, for High River Africa to pledge the stock of
Somita until Project Completion to support the obligations of Somita under the
Funding Agreement and the documents related thereto.
     G. This Pledge Agreement is executed and delivered to Royal Gold by each of
High River International and High River Africa to induce Royal Gold to disburse
the Second Tranche and each subsequent Tranche to Somita under the Funding
Agreement and in satisfaction of a condition precedent to Royal Gold providing
such funding. Each of High River and High River Africa acknowledges and agrees
that Royal Gold would not provide the funding to Somita under the Funding
Agreement unless each of High River International and High River Africa executed
and delivered this Pledge Agreement.
     H. This Pledge Agreement is the document referred to as “Pledge II” in the
Funding Agreement.
Agreement
     THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor and Somita agrees, for the
benefit of Royal Gold, as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Terms. Reference is hereby made to the Funding
Agreement for all purposes. All terms used in this Pledge Agreement that are
defined in the Funding Agreement and not otherwise defined herein shall have the
same meanings when used herein. As used herein, terms defined above in the
introductory paragraph and the recitals shall have the meanings indicated above,
and the following terms shall have the following meanings (such definitions to
be equally applicable to the singular and plural forms thereof):
     “Bouroum Lands” means all of the land included in the Bouroum Permit, being
approximately 11.7 square kilometers.
     “Collateral” is defined in Section 2.1.
     “Contribution Agreement” means the Contribution Agreement in Support of
Somita Funding Agreement dated as of February 22, 2006, from High River to and
for the benefit of Royal Gold.
EXECUTION VERSION

2



--------------------------------------------------------------------------------



 



     “Distributions” means all non-cash dividends paid on capital securities,
liquidating dividends paid on capital securities, shares of capital securities
resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any capital securities constituting
Collateral, but excluding Dividends.
     “Dividends” means cash dividends and cash distributions with respect to any
capital securities constituting Collateral that are not a liquidating dividend.
     “Foreign Pledge Agreement” means any supplemental pledge agreement governed
by the laws of a jurisdiction other than the United States or a State thereof
executed and delivered by a Grantor or any of its subsidiaries pursuant to the
terms of this Pledge Agreement, in form and substance reasonably satisfactory to
Royal Gold, as shall be necessary under the laws of organization or
incorporation of a Foreign Subsidiary to further protect or perfect a lien on
and security interest in any Collateral.
     “Foreign Subsidiary” means any subsidiary of a Grantor that is not
organized under the laws of the United States or any state thereof, including,
without limitation, High River Africa and Somita.
     “High River” means High River Gold Mines Ltd., a corporation formed under
the federal laws of Canada.
     “ICC” has the meaning set forth in Section 7.8.
     “Parties” means Royal Gold and the Grantors.
     “Request for Arbitration” has the meaning set forth in Section 7.8.
     “Rules” has the meaning set forth in Section 7.8.
     “Secretariat” has the meaning set forth in Section 7.8.
     “Secured Obligations” means, as of any date of measurement, (a) all amounts
then disbursed by Royal Gold to Somita, in Tranches or any other manner,
pursuant to the Funding Agreement, and (b) the HRG Fundings (as defined in the
Contribution Agreement).
     “Specified Event” means the occurrence and continuance of any Event of
Default under the Funding Agreement, the Contribution Agreement or the Guaranty
and Agreement in Support of Somita Funding Agreement, dated as of February 22,
2006, from High River to and for the benefit of Royal Gold.
     “Taparko — Bouroum Project” means development and exploitation of the
Taparko Lands and the Bouroum Lands for production of gold and associated
precious metals, including construction of a mine, support facilities and the
Taparko Processing Facility.
     “Taparko Lands” means that portion of the land included in the Taparko
Permit, being approximately 34.7 square kilometers out of the total 666.5 square
kilometers included in such permit, which land is more particularly described in
Exhibit A attached hereto.
EXECUTION VERSION

3



--------------------------------------------------------------------------------



 



     “Termination Date” means the Completion Date under and defined in the
Funding Agreement.
     “UCC” means the Uniform Commercial Code as enacted from time to time in the
State of Colorado, or in any jurisdiction the laws of which may be applicable to
or in connection with the creation, perfection or priority of any security
interest purported to be created under the Funding Documents.
     SECTION 1.2. UCC Definitions. Unless otherwise defined herein or in the
Funding Agreement or the context otherwise requires, terms for which meanings
are provided in the UCC are used in this Pledge Agreement (whether or not
capitalized herein), including its preamble and recitals, with such meanings.
ARTICLE II
SECURITY INTEREST
     SECTION 2.1. Grant of Security Interest. Each Grantor hereby pledges,
hypothecates, charges, mortgages, delivers and transfers to Royal Gold, for its
benefit and the ratable benefit of Royal Gold, and hereby grants to Royal Gold,
for its benefit and the ratable benefit of Royal Gold, a continuing security
interest in all of the following property of such Grantor, whether tangible or
intangible, whether now or hereafter existing, owned or acquired by such
Grantor, and wherever located (collectively, the “Collateral”):
     (a) (i) all investment property consisting of the capital securities of
each issuer of such capital securities described in Schedule I hereto in which
such Grantor has an interest and (ii) all other capital securities which are
interests in limited liability companies or partnerships consisting of the
capital securities of each issuer of such capital securities described in
Schedule I hereto in which such Grantor has an interest, in each case together
with Dividends and Distributions payable in respect of the Collateral described
in the foregoing clauses (a)(i) and (a)(ii);
     (b) all certificates, agreements (including stockholders agreements,
partnerships agreements, operating agreements and limited liability company
agreements), books, records, writings, data bases, information and other
property relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing Collateral; and
     (c) all products, issues, profits, returns, income, supporting obligations
and proceeds of and from any and all of the foregoing Collateral (including, to
the extent not otherwise included, all payments under insurance (whether or not
Royal Gold is the loss payee thereof), or any indemnity, warranty or guaranty,
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing Collateral).
     SECTION 2.2. Security for Secured Obligations. This Pledge Agreement and
the Collateral in which Royal Gold for its benefit is granted a security
interest hereunder by the Grantors secures the payment of all Secured
Obligations now or hereafter existing.
EXECUTION VERSION

4



--------------------------------------------------------------------------------



 



     SECTION 2.3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding,
     (a) each Grantor will remain liable under any contracts and agreements
included in the Collateral to the extent set forth therein, and will perform all
of its duties and obligations under such contracts and agreements to the same
extent as if this Pledge Agreement had not been executed;
     (b) the exercise by Royal Gold of any of its rights hereunder will not
release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and
     (c) Royal Gold will not have any obligation or liability under any
contracts or agreements included in the Collateral by reason of this Pledge
Agreement, nor will Royal Gold be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.
     SECTION 2.4. Security Interest Absolute, etc. This Pledge Agreement shall
in all respects be a continuing grant of security interest, and shall remain in
full force and effect until the Termination Date. All rights of Royal Gold and
the security interests granted to Royal Gold for its benefit hereunder, and all
obligations of each Grantor hereunder, shall, in each case, be absolute,
unconditional and irrevocable irrespective of:
     (a) any lack of validity, legality or enforceability of any Funding
Document;
     (b) the failure of Royal Gold:
     (i) to assert any claim or demand or to enforce any right or remedy against
any Grantor or any other Person under the provisions of any Funding Document or
otherwise, or
     (ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any Secured Obligations;
     (c) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Funding Document;
     (d) any addition, exchange or release of any collateral or of any Person
that is (or will become) a guarantor (including each Grantor hereunder) of the
Secured Obligations, or any surrender or non-perfection of any collateral, or
any amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by Royal Gold securing any of the Secured
Obligations; or
     (e) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, a Grantor, any surety or any
guarantor, other than, in each case, payment of the Secured Obligations in full.
EXECUTION VERSION

5



--------------------------------------------------------------------------------



 



     SECTION 2.5. Postponement of Subrogation. Each Grantor agrees that it will
not exercise any rights which it may acquire by way of rights of subrogation
under any Funding Document to which it is a party. Any amount paid to any
Grantor on account of any such subrogation rights prior to the Termination Date
shall be held in trust for the benefit of Royal Gold and shall immediately be
paid and turned over to Royal Gold for the benefit of Royal Gold in the exact
form received by such Grantor (duly endorsed in favor of Royal Gold, if
required), to be credited and applied against the Secured Obligations, whether
matured or unmatured, in accordance with Section 6.1.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     In order to induce Royal Gold to enter into the Funding Agreement and make
credit extensions thereunder, each Grantor represents and warrants to Royal Gold
and Royal Gold as set forth below.
     SECTION 3.1. As to Capital Securities of Subsidiaries. With respect to any
subsidiary (the capital securities of which are or are required to be pledged
hereunder) of such Grantor that is a corporation, business trust, joint stock
company, société anonyme or similar Person, all capital securities issued by
such subsidiary are duly authorized and validly issued, fully paid and
non-assessable, and represented by a certificate. The percentage of the issued
and outstanding capital securities of each subsidiary pledged by such Grantor
hereunder are as set forth on Schedule I hereto.
     SECTION 3.2. Ownership, No Liens, etc. Such Grantor owns its Collateral
free and clear of any Lien, except for Liens created by this Pledge Agreement.
No effective financing statement or other filing similar in effect covering any
Collateral is on file in any recording office, except those filed in favor of
Royal Gold relating to this Pledge Agreement.
     SECTION 3.3. Validity, etc. This Pledge Agreement creates a valid security
interest in the Collateral securing the payment of the Secured Obligations. Such
Grantor has authorized financing statements suitable for filing in the
appropriate offices therefor and has taken all of the actions necessary to
create perfected and first-priority security interests in the applicable
Collateral (other than the filing of such financing statements).
     SECTION 3.4. Authorization, Approval, etc. Except as have been obtained or
made (or will be made by Royal Gold pursuant to the Funding Agreement) and are
in full force and effect, no authorization, approval or other action by, and no
notice to or filing with, any governmental authority is required either:
     (a) for the grant by such Grantor of the security interest granted hereby,
the pledge by such Grantor of any Collateral pursuant hereto or for the
execution, delivery and performance of this Pledge Agreement by such Grantor;
EXECUTION VERSION

6



--------------------------------------------------------------------------------



 



     (b) for the perfection of (other than the filing of financing statements
that have been authorized by such Grantor in the appropriate offices therefor)
or the exercise by Royal Gold of its rights and remedies hereunder; or
     (c) for the exercise by Royal Gold of the voting or other rights provided
for in this Pledge Agreement, except (i) with respect to any securities issued
by a subsidiary of such Grantor, as may be required in connection with a
disposition of such securities by laws affecting the offering and sale of
securities generally, the remedies in respect of the Collateral pursuant to this
Pledge Agreement and (ii) any “change of control” or similar filings required by
state licensing agencies.
     SECTION 3.5. Best Interests. It is in the best interests of each Grantor to
execute this Pledge Agreement inasmuch as such Grantor will derive substantial
direct and indirect benefits from the disbursement of Tranches to Somita from
time to time pursuant to the Funding Agreement, and each of High River
International and High River Africa understands and agrees that Royal Gold is
relying on this representation in agreeing to disburse Tranches to Somita under
the Funding Agreement.
ARTICLE IV
COVENANTS
     Each Grantor covenants and agrees that such Grantor will perform, comply
with and be bound by the obligations set forth below until the Termination Date.
     SECTION 4.1. As to Investment Property, etc.
     SECTION 4.1.1. Capital Securities of Subsidiaries.
     (a) High River International will not allow High River Africa to issue
uncertificated securities.
     (b) High River Africa will not allow Somita to issue uncertificated
securities.
     SECTION 4.1.2. Stock Powers, etc. Such Grantor agrees that all certificated
securities delivered by such Grantor pursuant to this Pledge Agreement will be
accompanied by duly executed undated blank stock powers, or other equivalent
instruments of transfer acceptable to Royal Gold.
     SECTION 4.1.3. Continuous Pledge. Such Grantor will deliver to Royal Gold
and at all times keep pledged to Royal Gold pursuant hereto, on a
first-priority, perfected basis all investment property constituting Collateral,
all Dividends and Distributions with respect thereto, and all proceeds and
rights from time to time received by or distributable to such Grantor in respect
of any of the foregoing Collateral.
     SECTION 4.1.4. Voting Rights; Dividends, etc. Such Grantor agrees:
EXECUTION VERSION

7



--------------------------------------------------------------------------------



 



     (a) promptly upon the occurrence and during the continuance of a Specified
Event and without any request therefor by Royal Gold, so long as such Specified
Event shall continue, to deliver (properly endorsed where required hereby or
requested by Royal Gold) to Royal Gold all Dividends and Distributions with
respect to investment property and all proceeds of the Collateral, in each case
thereafter received by such Grantor, all of which shall be held by Royal Gold as
additional Collateral; and
     (b) that, promptly upon the occurrence and during the continuance of a
Specified Event, (i) Royal Gold may exercise (to the exclusion of such Grantor)
the voting power and all other incidental rights of ownership with respect to
any Collateral constituting ownership interests in subsidiaries of such Grantor
and such Grantor hereby grants Royal Gold an irrevocable proxy, exercisable
under such circumstances, to vote such investment property; and (ii) it shall
promptly deliver to Royal Gold such additional proxies and other documents as
may be necessary to allow Royal Gold to exercise such voting power.
All Dividends, Distributions, interest, principal, cash payments, payment
intangibles and proceeds which may at any time and from time to time be held by
such Grantor but that such Grantor is then obligated to deliver to Royal Gold,
shall, until delivery to Royal Gold, be held by such Grantor separate and apart
from its other property in trust for Royal Gold. Royal Gold agrees that unless a
Specified Event shall have occurred and be continuing, such Grantor will have
the exclusive voting power with respect to any investment property constituting
Collateral and Royal Gold will, upon the written request of such Grantor,
promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Grantor which are necessary to allow such Grantor
to exercise that voting power; provided that no vote shall be cast, or consent,
waiver, or ratification given, or action taken by such Grantor that would impair
any such Collateral (except as permitted by any Funding Document) or be
materially inconsistent with or violate any provision of any Funding Document.
     SECTION 4.2. Somita Governance. Each of High River International and High
River Africa covenants and agrees that the directeur général of Somita is, and
at all times shall be, a person who is a representative of, and has been
appointed by, High River Gold Mines Ltd., High River International or High River
Africa.
     SECTION 4.3. Further Assurances, etc. Each Grantor agrees that, from time
to time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that is necessary that
is requested by Royal Gold may in order to perfect, preserve and protect any
security interest granted hereby or to enable Royal Gold to exercise and enforce
its rights and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, each Grantor will:
     (a) from time to time upon the request of Royal Gold, promptly deliver to
Royal Gold such stock powers, instruments and similar documents, satisfactory in
form and substance to Royal Gold, with respect to such Collateral as Royal Gold
may request and will, from time to time upon the request of Royal Gold after the
occurrence and during the continuance of any Specified Event promptly transfer
any securities constituting Collateral into the name of any nominee designated
by Royal Gold;
EXECUTION VERSION

8



--------------------------------------------------------------------------------



 



     (b) file (or cause to be filed or authorize to be filed) such financing
statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as is necessary or that Royal Gold has requested in order to
perfect and preserve the security interests and other rights granted to Royal
Gold hereby;
     (c) deliver to Royal Gold and at all times keep pledged to Royal Gold
pursuant hereto, on a first-priority, perfected basis, at the request of Royal
Gold, all investment property constituting Collateral, all Dividends and
Distributions with respect thereto, and all proceeds and rights from time to
time received by or distributable to such Grantor in respect of any of the
foregoing Collateral;
     (d) furnish to Royal Gold, from time to time at Royal Gold’s request,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Royal Gold may
reasonably request, all in reasonable detail; and
     (e) do all things requested by Royal Gold in order to enable Royal Gold to
have control (as such term is defined in Article 8 and Article 9 of any
applicable Uniform Commercial Code relevant to the creation, perfection or
priority of Collateral consisting of deposit accounts, accounts and letter of
credit rights) over any Collateral; and
with respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes Royal Gold to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral. Each Grantor agrees that a carbon, photographic or other
reproduction of this Pledge Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.
     SECTION 4.4. Prohibition on Amendment to Article of Association. High River
Africa shall not amend or otherwise modify its Articles of Association without
the prior written consent of Royal Gold, which consent shall not be withheld
unreasonably.
ARTICLE V
ROYAL GOLD AS ATTORNEY-IN-FACT
     SECTION 5.1. Royal Gold Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints Royal Gold its attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in Royal Gold’s discretion, following the occurrence and
during the continuance of a Specified Event, to take any action and to execute
any instrument which Royal Gold may deem necessary or advisable to accomplish
the purposes of this Pledge Agreement, including:
EXECUTION VERSION

9



--------------------------------------------------------------------------------



 



     (a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral; and
     (b) to file any claims or take any action or institute any proceedings
which Royal Gold may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of Royal Gold with respect to
any of the Collateral; and
     (c) to perform the affirmative obligations of Grantor hereunder.
Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.
     SECTION 5.2. Royal Gold May Perform. If any Grantor fails to perform any
agreement contained herein, Royal Gold may itself perform, or cause performance
of, such agreement, and the reasonable expenses of Royal Gold incurred in
connection therewith shall be payable by such Grantor pursuant to Section 6.4.
     SECTION 5.3. Royal Gold Has No Duty. The powers conferred on Royal Gold
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty on it to exercise any such powers. Except for reasonable care of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, Royal Gold shall have no duty as to any Collateral (except as
required by law) or responsibility for:
     (a) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any investment
property, whether or not Royal Gold has or is deemed to have knowledge of such
matters, or
     (b) taking any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.
ARTICLE VI
REMEDIES
     SECTION 6.1. Certain Remedies. If any Specified Event shall have occurred
and be continuing:
     (a) Royal Gold may exercise in respect of all or any part of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral) and also may:
     (i) require any Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon request of Royal Gold forthwith, assemble all or any part
of the Collateral as directed by Royal Gold and make it available to Royal Gold
at
EXECUTION VERSION

10



--------------------------------------------------------------------------------



 



a place to be designated by Royal Gold which is reasonably convenient to both
parties, and
     (ii) without notice except as specified below, sell the Collateral or any
part thereof in one or more transactions at public or private sale, at Royal
Gold’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as Royal Gold may deem reasonable. Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten days
prior notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. Royal Gold shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Royal Gold may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.
     (b) All cash proceeds received by Royal Gold in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall be applied by Royal Gold against, all or any part of the Secured
Obligations as Royal Gold shall determine in its sole discretion.
     (c) Royal Gold may:
     (i) transfer all or any part of the Collateral into the name of Royal Gold
or its nominee, with or without disclosing that such Collateral is subject to
the Lien hereunder,
     (ii) notify the parties obligated on any of the Collateral to make payment
to Royal Gold of any amount due or to become due thereunder,
     (iii) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto,
     (iv) take control of any proceeds of the Collateral, and
     (v) execute (in the name, place and stead of the relevant Grantor)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral.
     SECTION 6.2. Compliance with Restrictions. Each Grantor agrees that in any
sale of any of the Collateral whenever a Specified Event shall have occurred and
be continuing, Royal Gold is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including
compliance with such procedures as may restrict public issuances or sales of
securities, the number of prospective bidders and purchasers, require that such
prospective
EXECUTION VERSION

11



--------------------------------------------------------------------------------



 



bidders and purchasers have certain qualifications, and restrict such
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain any
required approval of the sale or of the purchaser by any governmental authority
or official, and each Grantor further agrees that such compliance shall not
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner, nor shall Royal Gold be liable nor accountable
to the relevant Grantor for any discount allowed by the reason of the fact that
such Collateral is sold in compliance with any such limitation or restriction.
Notwithstanding anything herein to the contrary, for a period of ninety
(90) days following the occurrence of an Event of Default (as defined in the
Contribution Agreement) under the Contribution Agreement, Royal Gold shall
refrain from taking any action with respect to the sale of the Collateral to
which it would otherwise be entitled under this Article VI or otherwise. If High
River has not fully satisfied, or caused the full satisfaction of, its
obligations with respect to all amounts to be funded by High River pursuant to
the Contribution Agreement by the end of that ninety (90) day period, Royal Gold
shall be entitled to exercise all remedies provided for herein and in any of the
other Funding Documents immediately thereafter. Royal Gold shall provide High
River notice of the date on which such ninety (90) day period has commenced in
accordance with Section 7.6.
     SECTION 6.3. Protection of Collateral. Royal Gold may from time to time, at
its option, perform any act which any Grantor fails to perform after being
requested in writing so to perform (it being understood that no such request
need be given after the occurrence and during the continuance of a Specified
Event) and Royal Gold may from time to time take any other action which Royal
Gold reasonably deems necessary for the maintenance, preservation or protection
of any of the Collateral or of its security interest therein.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     SECTION 7.1. Binding on Successors, Transferees and Assigns; Assignment.
This Pledge Agreement shall remain in full force and effect until the
Termination Date has occurred, shall be binding upon High River, High River
Africa and Somita, and their respective successors, transferees and assigns and
shall inure to the benefit of and be enforceable by Royal Gold and its
successors, transferees and assigns; provided that no Grantor may (unless
otherwise permitted under the terms of the Funding Agreement) assign any of its
obligations hereunder without the prior written consent of Royal Gold.
     SECTION 7.2. Amendments, etc. Subject to any contrary provision in the
Funding Agreement, no amendment to or waiver of any provision of this Pledge
Agreement, nor consent to any departure by any Grantor from its obligations
under this Pledge Agreement, shall in any event be effective unless the same
shall be in writing and signed by Royal Gold and the relevant Grantor and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
EXECUTION VERSION

12



--------------------------------------------------------------------------------



 



     SECTION 7.3. No Waiver; Remedies. No failure on the part of Royal Gold to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
     SECTION 7.4. Headings. The various headings of this Pledge Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Pledge Agreement or any provisions thereof.
     SECTION 7.5. Severability. Any provision of this Pledge Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Pledge
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.
     SECTION 7.6. Governing Law, Notices, Service of Process, Entire Agreement,
etc.
          (a) THIS PLEDGE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF COLORADO.
          (b) All notices and other communications provided for hereunder shall
be in writing or by facsimile and addressed, delivered or transmitted to the
appropriate party in accordance with Section 8.2 of the Funding Agreement. The
addresses for High River International and High River Africa are as listed in
Section 7.6(c).
          (c) Service of process in any matter shall be made to High River
International and High River Africa (as applicable) at the following addresses:
High River International:
High River Gold Mines (International) Ltd.
c/o High River Gold Mines Ltd.
155 University Avenue
Suite 1700
Toronto, Ontario M5H 3B7
Attention: President
Facsimile: (416) 360-0010
High River Africa:
High River Gold Mines (West Africa) Ltd.
c/o High River Gold Mines Ltd.
155 University Avenue
Suite 1700
Toronto, Ontario M5H 3B7
EXECUTION VERSION

13



--------------------------------------------------------------------------------



 



Attention: President
Facsimile: (416) 360-0010
          Each of High River International and High River Africa agrees that
service of process, writ, judgment, or other notice of legal process at the
address above shall be (i) deemed and held in every respect to be effective
personal service upon it, and (ii) deemed sufficiently given or furnished if
delivered by personal delivery, by facsimile or other electronic transmission,
or by delivery service with proof of delivery. Each of High River International
and High River Africa shall maintain a presence at the address above (unless
changed by similar notice in writing given by the particular Person whose
address is to be changed) continuously at all times while any of High River
International or High River Africa is obligated under this Agreement or any of
the other Funding Documents. Nothing herein shall affect Royal Gold’s right to
serve process in any other manner permitted by applicable law.
          (d) This Pledge Agreement and the other Funding Documents constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof and thereof and supersede any prior agreements, written or oral,
with respect thereto.
     SECTION 7.7. Consent to Jurisdiction; Waiver of Jury Trial, etc..
     (a) EACH OF THE PARTIES TO THIS PLEDGE AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON EXCLUSIVE
JURISDICTION OF, AT THE ELECTION OF ROYAL GOLD, ANY UNITED STATES FEDERAL OR
COLORADO STATE COURT SITTING IN DENVER, COLORADO IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES TO THIS PLEDGE AGREEMENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS PLEDGE
AGREEMENT SHALL AFFECT ANY RIGHT THAT ROYAL GOLD MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT AGAINST ANY GRANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS PLEDGE AGREEMENT IN ANY COURT REFERRED TO IN THIS SECTION 7.7(a). EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED
EXECUTION VERSION

14



--------------------------------------------------------------------------------



 



BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.
     (b) EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE
SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN SAID COURTS BY THE
MAILING THEREOF IN ACCORDANCE WITH SECTION 7.6(c) OF THIS PLEDGE AGREEMENT.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ROYAL GOLD TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
     (c) EACH OF THE GRANTORS AGREES THAT SERVICE OF ALL WRITS, PROCESS AND
SUMMONSES RELATING TO SUCH GRANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN THE STATE OF COLORADO MAY BE MADE UPON HIGH RIVER GOLD MINES LTD.
(“HIGH RIVER”), LOCATED AT 155 UNIVERSITY AVENUE, SUITE 1700, TORONTO, ONTARIO
M5H 3B7, AND EACH OF THE GRANTORS HEREBY DULY AND IRREVOCABLY APPOINTS HIGH
RIVER AS ITS AGENT AND TRUE AND LAWFUL ATTORNEY-IN-FACT IN ITS NAME, PLACE AND
STEAD TO ACCEPT SUCH SERVICE OF ANY AND ALL SUCH WRITS, PROCESS AND SUMMONSES,
AND AGREES THAT THE FAILURE OF HIGH RIVER TO GIVE ANY NOTICE OF ANY SUCH SERVICE
OF PROCESS TO THE APPLICABLE GRANTOR SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF
SUCH SERVICE OR OF ANY JUDGMENT BASED THEREON. HIGH RIVER HEREBY IRREVOCABLY
ACCEPTS SUCH APPOINTMENT AND AGREES TO IMMEDIATELY FORWARD ANY SUCH SERVICE TO
THE APPLICABLE GRANTOR.
     (d) Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     (e) EXCEPT AS PROHIBITED BY LAW, EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS PLEDGE
AGREEMENT OR ANY OTHER DOCUMENTS OR TRANSACTIONS RELATING THERETO.
     (f) Each Grantor represents and warrants that it has consulted with its
legal counsel regarding all waivers under this Pledge Agreement..
       SECTION 7.8. Counterparts. This Pledge Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
       SECTION 7.9. Foreign Pledge Agreements. Without limiting any of the
rights, remedies, privileges or benefits provided hereunder to Royal Gold for
its benefit and the ratable
EXECUTION VERSION

15



--------------------------------------------------------------------------------



 



benefit of Royal Gold, each Grantor and Royal Gold hereby agree that the terms
and provisions of this Pledge Agreement in respect of any Collateral subject to
the pledge or other Lien of a Foreign Pledge Agreement are, and shall be deemed
to be, supplemental and in addition to the rights, remedies, privileges and
benefits provided to Royal Gold and Royal Gold under such Foreign Pledge
Agreement and under applicable law to the extent consistent with applicable law;
provided, that, in the event that the terms of this Pledge Agreement conflict or
are inconsistent with the applicable Foreign Pledge Agreement or applicable law
governing such Foreign Pledge Agreement, (i) to the extent that the provisions
of such Foreign Pledge Agreement or applicable foreign law are, under applicable
foreign law, necessary for the creation, perfection or priority of the security
interests in the Collateral subject to such Foreign Pledge Agreement, the terms
of such Foreign Pledge Agreement or such applicable law shall be controlling and
(ii) otherwise, the terms hereof shall be controlling.
     SECTION 7.10. Disposition of Assets by High River Africa. Notwithstanding
anything contained herein to the contrary, High River Africa shall have the
right to dispose of any assets owned by it, other than the Collateral or other
assets relating to the Taparko-Bouroum Project, without the consent of Royal
Gold.
[Remainder of page intentionally left blank]
EXECUTION VERSION

16



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused this Pledge Agreement to be duly
executed and delivered by its authorized officer as of the date first above
written.

                  HIGH RIVER GOLD MINES              (INTERNATIONAL) LTD.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                HIGH RIVER GOLD MINES (WEST AFRICA) LTD.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
        ROYAL GOLD, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

COUNTERPART SIGNATURE PAGE TO PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



[INSERT APPROPRIATE NOTARY BLOCKS]
NOTARY SIGNATURE PAGE TO PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to Pledge Agreement
PLEDGOR
High River International:

                                                                      Common
Stock                         Authorized   Outstanding     Issuer (corporate)  
Cert. #   # of Shares   Shares   Shares   % of Shares Pledged
High River Gold Mines (West Africa) Ltd.*
    2       2,500,000       100,000,000       12,270,000       100 %
High River Gold Mines (West Africa) Ltd.*
    3       5,010,000       100,000,000       12,270,000       100 %
High River Gold Mines (West Africa) Ltd.*
    4       4,760,000       100,000,000       12,270,000       100 %

 

*   High River International owns 12,270,000 shares of the outstanding capital
stock of High River Africa, which shares are represented by Certificate No. 2
(2,500,000 shares), Certificate No. 3 (5,010,000 shares) and Certificate No. 4
(4,760,000 shares). High River has delivered such certificates to Royal Gold
pursuant to the Pledge Agreement. Copies of such stock certificates, together
with accompanying stock powers, are attached to this Schedule I. High River
International is pledging 100% of its ownership interest in High River Africa
pursuant to the Pledge Agreement, which represents 100% of the issued and
outstanding shares of High River Africa.

PLEDGOR
High River Africa:

                                                                      Stock    
                    Authorized   Outstanding     Issuer (corporate)   Cert. #  
# of Shares   Shares   Shares   % of Shares Pledged
Société des Mines de Taparko *
    1       900       1,000       1,000       90 %

 

*   High River Africa owns 900 shares of the outstanding capital stock of
Somita, which shares are represented by Certificate No. 1 (900 shares). High
River Africa has delivered such certificate to Royal Gold pursuant to the Pledge
Agreement. Copies of such stock certificate, together with accompanying stock
power, are attached to this Schedule I. High River Africa is pledging 100% of
its ownership interest in Somita pursuant to the Pledge Agreement, which
represents 90% of the issued and outstanding shares of Somita.

 